Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner charged with the present case has changed.  See contact information below.  
Responsive to communications entered 05/12/2022.
Priority
This application, Pub. No. US 2019/0106727 A1, published 04/11/2019, is a § 371 National Stage of International Patent Application No. PCT/JP2017/08982, filed 03/07/2017, Pub. No. WO 2017/169565 (A1), published 10/05/2017, which claims foreign priority to JP 2016-068686, filed 03/30/2016. 
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have been subject to election/restriction requirement mailed 02/18/2022.  Claims 3, 4 and 9-20 are withdrawn from consideration.  Claims 1, 2 and 5-8 are examined.
Election/Restrictions
Applicant’s election, without traverse, of Group I, Claims 1, 2, and 5-8, drawn to an enzymatic measurement method using an antibody-enzyme complex and the species:
(4)	the enzyme group represented by EC number 1.4.1 having CH-NH2 as an electron donor the enzyme in the enzyme reaction system that selectively reduces the NAD and/or NADP; and
(6)	at least one of enzyme comprising alkaline phosphatases as the enzyme of 
the antibody-enzyme complex or the enzyme of the enzyme-labeled nucleic acid probe,
in the reply filed on 05/12/2022 is acknowledged and entered.  Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant indicated that Claims 1, 2, and 5-8 read on the elected species.
Claims 3, 4 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/12/2022.
Information Disclosure Statement
The information disclosure statements, submitted on 03/04/2021, 09/08/2020, 03/26/2020, 03/04/2020 and 01/29/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.  
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a 
reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 8 fails to further limit the subject matter of Claim 1, because Claim 1 requires the use of an antibody-enzyme complex but not both of an antibody-enzyme complex and an enzyme-labeled nucleic acid probe as recited in Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US 2014/0017675, published 01/16/2014, in view of Ueda et al., US 5,633,143, issued 05/27/1997, and JP 2001-161399, published 06/19/2001 (IDS 
submitted 01/29/2019).
Ito et al., throughout the publication and, for example, in Claim 1, teach:

    PNG
    media_image1.png
    800
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    716
    682
    media_image2.png
    Greyscale



Ito et al. do not teach the use of an enzyme reaction system that selectively reduces the NAD and/or NADP generated from the cycling reaction.

Ueda et al., throughout the publication and, for example, in Abstract, teach:

    PNG
    media_image3.png
    110
    472
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    502
    972
    media_image4.png
    Greyscale




In column 10, 6th paragraph through column 12, 1st paragraph, Ueda et al. teach:

    PNG
    media_image5.png
    262
    495
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    950
    489
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    298
    497
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    272
    490
    media_image8.png
    Greyscale



Although Ueda et al. teach the enzyme group represented by EC 1.1.1 and EC 1.2.1, which groups are recited in the instant Claim 7, this reference does not specifically teach the elected species (4), which is the enzyme group represented by EC 1.4.1.  However, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have selected this group along with EC 1.1.1 and EC 1.2.1 from a well-known list of EC numbers of the first group, EC 1, oxidoreductases, placed in numerical order as determined by the Nomenclature Committee of the International Union of Biochemistry and Molecular Biology.  See a printout retrieved from https://en.wikipedia.org/wiki/List_of_EC_numbers_(EC_1) on 08/04/2022.

JP 2001-161399, throughout the publication and, for example, in paragraph [0023], teach that, when the reversible reaction in enzymatic cycling proceeds, a reduced thio-nicotinamide coenzyme is generated while a reduced nicotinamide coenzyme is consumed, and the rate of the reversible reaction decreases with consumption of the reduced nicotinamide coenzyme.  Thus, addition of oxidoreductase/dehydrogenase for regeneration reaction of the reduced nicotinamide coenzyme and a substrate thereof during the reversible reaction allows regeneration of the reduced nicotinamide coenzyme from oxidized nicotinamide coenzyme and continuation of the reversible reaction as well as allows a relatively constant ratio of the concentrations between reduced and oxidized nicotinamide coenzymes, continuation of the reaction without a reduction of the reaction rate and supersensitive and accurate quantification of the concentration of a substance in a sample.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have included an enzyme reaction system that selectively reduces the NAD and/or NADP generated from the cycling reaction, taught by Ueda et al., in the method, taught by Ito et al. 
One of ordinary skill in the art would have been motivated to have included an enzyme reaction system that selectively reduces the NAD and/or NADP generated from the cycling reaction, taught by Ueda et al., in the method, taught by Ito et al., because it would be desirable to reduce the amount of NADH and/or NADPH used in the assay, as taught by Ueda et al., as well as to maintain a relatively constant ratio of the concentrations between reduced and oxidized nicotinamide coenzymes, continuation of the reaction without a reduction of the reaction rate and supersensitive and accurate quantification of the concentration of a substance in a sample, as taught by JP 2001-161399.  
One of ordinary skill in the art would have had a reasonable expectation of success in having included an enzyme reaction system that selectively reduces the NAD and/or NADP generated from the cycling reaction, taught by Ueda et al., in the method, taught by Ito et al., because the use of a selective enzyme which does not influence the content of the readout-molecule, namely thio-NADH, of the chemical reaction system while at the same time replenishing other molecules involved in the reaction, namely NADH, was well-known in the art, as taught by Ueda et al. and JP 2001-161399. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2 and 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 2, 4 and 5 of U.S. Patent 9,851,309, issued 12/26/2017, in view of Ueda et al., US 5,633,143, issued 05/27/1997, and JP 2001-161399, published 06/19/2001 (IDS submitted 01/29/2019).
U.S. Patent 9,851,309 claims:

    PNG
    media_image9.png
    110
    496
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    517
    484
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    548
    484
    media_image11.png
    Greyscale



The teachings of Ueda et al. and JP 2001-161399 are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art, in view of the teachings of Ueda et al. and JP 2001-161399, to have modified the method claimed by U.S. Patent 9,851,309 to arrive on all limitations of the instant claims.

Claims 1, 2 and 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3 of U.S. Patent 11,221,299, issued 01/11/2022, in view of Ito et al., US 2014/0017675, published 01/16/2014; Ueda et al., US 5,633,143, issued 05/27/1997; and JP 2001-161399, published 06/19/2001 (IDS submitted 01/29/2019).
U.S. Patent 11,221,299 claims:

    PNG
    media_image12.png
    554
    493
    media_image12.png
    Greyscale



The teachings of Ito et al., Ueda et al. and JP 2001-161399 are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art, in view of the teachings of Ito et al., Ueda et al. and JP 2001-161399, to have modified the kit claimed by U.S. Patent 9,851,309 and used it in a method having all limitations of the instantly claimed method.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641